DETAILED ACTION
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 specifically requires a plurality of sensors wherein each sensor of the plurality of sensors is located on one of the first or second rod.  Although prior art documents to utilize sensors to detect motion, these limitations when viewed in combination with the limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1, 2, 3, 6, 7, 9, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1).

Regarding Claim 1, Domangue teaches a vest for golf training (See Abstract) which includes a back panel with at least four adjustable straps, a first and second passage way which extend along a vertical and horizontal axis, wherein the first and second passage ways are perpendicular and a back panel has a first surface area and attaches to a plurality of at least four straps.  (See Figure 3 and 6 and referencing item 8, the straps such as 18LR, 16LR, 14LR, passage ways near 26 and 40 T,M,B.  Figure 6 of Domangue is considered to show the first and second passageways perpendicular to each other.)  Domangue also teaches the first and second rod which extend as claimed (See Figures 6 and items 22 and 38) with exception to the specific extension of the second rod from the vertical axis by at least twelve inches.  The arrangement of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  The examiner does not find criticality as to the surface area of the second surface area being smaller than the first surface area.  As such, the configuration of the relative surface area size would have been a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.)  Kleppen at 2:6+ teaches a rod projecting outwardly from a vertical axis at least twelve inches to allow the user to see the bar with correct body rotation.  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the bar extension as taught by Kleppen to allow the user to see the bar with correct body rotation (See 2:6+).

Regarding claim 18, reference the rejection to claim 1 above, as the method of using the apparatus such as that claimed in claim 18 is considered obvious from the rejection on claim 1.  Furthermore, Domangue teaches the vest, back panel, straps, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  The examiner does not find criticality as to the surface area of the second surface area being smaller than the first surface area.  As such, the configuration of the relative surface area size would have been a matter of choice which a person of ordinary skill in the art would have found obvious at the time of the invention.)  Kleppen at 2:6+ teaches the extension of the rod to the specific length as claimed.  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the bar extension as taught by Kleppen to allow the user to see the bar with correct body rotation (See 2:6+).

Regarding claims 2, 3, 6, 7, 19 and 20, Domangue teaches:

(Claim 3)  wherein the plurality of at least four straps includes two shoulder straps and two torso straps (See Figure 4).
(Claim 6)  the elastomeric material at 5:45+.  Thompson teaches the chest panel and the two opposing pair configuration.  (See Figure 1 which is self evident)  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).
(Claim 7)  the adjustable size of the back straps (See 7:40+).  Thompson teaches the four straps being independently attachable to at least one of the chest panel straps.  (See Figure 1 which is self-evident)  It would have been obvious to have straps fasten to a panel for greater comfort as taught by Thompson (See [0016]).
(Claims 19 and 20) At 5:8+, Domangue teaches the use of the device to provide proper golf swing training.  As such, a user would observe their movements prior to using the device and after using the device which would include elements such as shoulder positioning and shoulder axis to spine axis angle.  The proper angles and positions based on the use prior and during the use of the device would provide proper feedback to the user as to how to adjust their golf swing properly.  The observing and adjusting based on the observations are inherent activates completed during golf swing training exercises.

Regarding claim 9, Kleppen teaches at 2:6+ the rod extending from both sides of the passage way and extending the specified length as claimed.  It would have been .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1) and further in view of Storelli (US 2013/0333093 A1).

Regarding claims 4 and 5, Storelli teaches at [0015+] the utilization of sewing to connect one element to another and the utilization of a mesh material as the insert.  With regards to the mesh material being plastic, Domangue at 5:45+ teaches a fabric such as nylon used for the body wherein the use of a mesh of Storelli made from nylon fabric would meet the plastic mesh configuration of claim 5.  Storelli also teaches the back panel includes two outer layers and an insert disposed between the two outer layers (See [0015+]).  Furthermore, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the use of a plastic fabric such as nylon fabric for the mesh material would be the selection of a known material as held by In re Leshin above.  The Domangue reference clearly makes known that the use of plastic fabrics are known in the art wherein the use of such material with the Storelli mesh would be an obvious matter of design choice.  It would have been obvious to one of ordinary skill in 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domangue (US 8,708,834 B1) in view of Thompson (US 2008/0026351 A1) and Kleppen (US 6,206,787 B1) and Braxton (US 6,035,452 A).

Regarding claim 8, Braxton teaches a pouch which is connectable to different panels such as a chest or back panel (See item 23).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Domangue with the pouch of Braxton to allow external items to be attached to a chest or back panel.  (See 7:27+)
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
The applicant argues for the newly amendment claim limitations.  Reference the rejections above for as to how the examiner views these limitations as being met by the cited prior art of record.  Furthermore, the only support for the newly amended claim limitations is the drawing(s) which are not drawn to scale.  The examiner does not find support for the criticality behind the changing surface area.  There is no persuasive evidence on the record to prove that the change in size for the surface area between .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711